Case 0:19-cv-62341-RNS Document 11 Entered on FLSD Docket 12/09/2019 Page 1 of 1




                             United States District Court
                                       for the
                             Southern District of Florida

  Elisabeth Franklin, Plaintiff          )
                                         )
  v.                                     )
                                           Civil Action No. 19-62341-Civ-Scola
                                         )
  HS3, LLC d/b/a Go-Yo Frozen            )
  Yogurt, Defendant                      )

                                  Order of Dismissal
       The Plaintiff has dismissed this case with prejudice consistent with
  Federal Rule of Civil Procedure 41(a)(1)(A)(i). (Notice of Dismissal, ECF No. 10).
  The Court directs the Clerk to close this case. All pending motions are denied
  as moot.
        Done and ordered at Miami, Florida on December 9, 2019.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
